     Case 9:17-cv-00050-DLC-JCL Document 185 Filed 04/30/19 Page 1 of 5



John Morrison                            David C. Dinielli*
Robert Farris-Olsen                      Jim Knoepp*
MORRISON, SHERWOOD,                      Elizabeth Littrell*
WILSON, & DEOLA, PLLP                    SOUTHERN POVERTY LAW CENTER
401 N. Last Chance Gulch St.             400 Washington Avenue
Helena, MT 59601                         Montgomery, AL 36104
ph. (406) 442-3261                       ph. (334) 956-8200
fax (406) 443-7294                       fax (334) 956-8481
john@mswdlaw.com                         david.dinielli@splcenter.org
rfolsen@mswdlaw.com                      jim.knoepp@splcenter.org
Attorneys for Plaintiff Tanya Gersh      beth.littrell@splcenter.org
                                         Attorneys for Plaintiff Tanya Gersh
                                         *Admitted Pro Hac Vice


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               NOTICE OF DEFENDANT’S
                                         FAILURE TO APPEAR FOR
ANDREW ANGLIN, publisher of              DEPOSITION
the Daily Stormer,

       Defendant.


      PLEASE TAKE NOTICE that Defendant has failed to appear for his

properly noticed deposition on April 30, 2019. This Court entered an Order on

April 5, 2019, denying Defendant’s motion for a protective order excusing him

from being required to appear for an in-person deposition within the United States.

(Dkt. No. 173). On April 8, 2019, the Associated Press reported that Defendant’s


                                                                               Page 1
     Case 9:17-cv-00050-DLC-JCL Document 185 Filed 04/30/19 Page 2 of 5



counsel wrote via text message that “he expects that Anglin would ‘willingly’

accept a default judgment against him before returning to the U.S. for a deposition

by Tanya Gersh’s attorneys from the Southern Poverty Law Center.” (Exhibit A).

Subsequently, Plaintiff issued a Rule 30(b) notice of his deposition on April 18,

2019. (Exhibit B).

      On April 22, 2019, counsel for Plaintiff informed the Court of the pending

deposition during a status conference in which the Court advised Defendant’s

counsel that “[i]f Anglin fails to appear for his deposition pursuant to the Rule

30(b) notice of his deposition which counsel states has been issued to him, and in

view of the Court’s Order entered April 5, 2019, denying Anglin’s motion for

protective order relative to his deposition, the Court will enter Anglin’s default in

this matter.” (Dkt. No. 182, at 2).

      Less than 18 hours before the scheduled deposition, Defendant served

responses and objections to Plaintiff’s deposition notice, advising that Defendant

did not intend to appear for the deposition. (Exhibit C). On April 30, 2019, at 9:00

am, counsel for all parties were present at the noticed deposition location, along

with a court reporter and videographer. At 9:40 am, Plaintiff’s counsel checked

with security to confirm whether Defendant had checked in or was otherwise at the

security desk. At 10:00 am, all counsel went on the record and noted that

Defendant had failed to appear.



                                                                                Page 2
Case 9:17-cv-00050-DLC-JCL Document 185 Filed 04/30/19 Page 3 of 5



DATED April 30, 2019.

                              /s/ David Dinielli
                              Attorney for Plaintiff Tanya Gersh
                              on behalf of all Attorneys for Plaintiff




                                                                         Page 3
     Case 9:17-cv-00050-DLC-JCL Document 185 Filed 04/30/19 Page 4 of 5



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana




                                                                             Page 4
     Case 9:17-cv-00050-DLC-JCL Document 185 Filed 04/30/19 Page 5 of 5



      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

      Hannah E. Tokerud
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      hannah.tokerud@mt.gov
      Attorney for Intervenor State of Montana

on this 30th day of April, 2019.
                                   /s/ David Dinielli
                                   Attorney for Plaintiff Tanya Gersh
                                   on behalf of all Attorneys for Plaintiff




                                                                              Page 5
